DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 1, 4, 15, and 16 are confusing in that it is unclear whether the “linear shaft”, as recited throughout claim 1, 4, 15, and 16, is meant to be the same structural feature as the “linear shaft element” as first recited in claim 1, line 5 and in claim 15, line 3.  Similarly, is the “linear bearing”, as recited in claim 3, 4, 15, and 16, meant to be the same structural element as the “linear bearing component” as initially recited in claims 3 and 15?
 	Also, the following phrases do no make grammatical sense thereby rendering the claims confusing:  “at least one articulating latching members” (claim 14, lines 2 and 4), “is configured to engage with the comprises” (claim 14, lines 4 and 5), and “is configured to pivotally coupled to” (claim 17, lines 1 and 2).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita et al. (US-8,307,732).
 	The patent to Kinoshita et al. shows a robot comprising robotic actuators (13a-c), robotic arms (20a-c), and a suction gripper mechanism (see Fig. 10b) including a linear shaft (19), an internal airflow passage (28), an airflow application port (83), a gripping port (78a), a suction cup assembly (78), and an actuator (13d) configured to rotate the linear shaft without tangling the suction tube (79).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 13, and 15-17, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy, Jr. et al. (US-2019/0084012) in view of Kinoshita et al. (US-8,307,732).
 	The publication to McCoy, Jr. et al. shows a suction gripper mechanism (see Fig. 7) mounted on a movable arm assembly of a robot (see Fig. 1), the suction gripper mechanism comprising a linear shaft (201), an internal airflow passage (220) between an airflow application port (207) and a gripping port (206), a linear bearing (209), and a suction cup assembly (215) mountable over an interface of the gripping port.  The McCoy, Jr. et al. suction gripper mechanism does not include an actuator configured to rotate the linear shaft in order to articulate an orientation of the suction cup assembly as is called for in claims 1 and 15 of the instant application.
	However, as presented above in section 5, the Kinoshita et al. patent shows an embodiment of a gripper assembly in Figure 10b comprising an actuator (13d) designed to rotate the linear shaft (19) and attached suction cup (78) so that that the orientation of the suction cup can be selectively controlled.
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an additional actuator for rotating the linear shaft of the McCoy, Jr. et al. suction gripper mechanism, similar to that shown in the Figure 10b embodiment of Kinoshita et al., in order to create a more versatile gripper that could maneuver a gripped article into various orientations.
 	Regarding claim 5, the robot control logic and electronics of McCoy, Jr. et al. can reverse the airflow to release an object (see paragraph [0027]).
	In regard to claim 7, the robot control logic and electronics can operate based on signals received from an imaging device (162).

Claim(s) 12, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over McCoy, Jr. et al. in view of Kinoshita et al. as applied to claims 1-7, 13, and 15-17 above, and further in view of WIPO WO 2016/029299.
 	The McCoy, Jr. et al. robot system does not disclose a cleaning mechanism for cleaning its suction cup assembly.
 	The WIPO WO 2016/029299 reference shows a robotic gripping system comprising a brush (29) for cleaning a suction gripper (30) by controlling a robotic arm to insert the suction cup through the bristles of the brush.
 	It would have been obvious to a person having ordinary skill in the art to provide a brush assembly within the system of the modified McCoy, Jr. et al. arrangement suggested above in section 7, similar to that shown in Figure 1 of the WIPO (‘299) reference, so that the suction cup could be selectively cleaned after repeated use to ensure the safe operability thereof.

Allowable Subject Matter
Claims 8-11 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to fairly teach or suggest a tool changer wherein the suction gripper mechanism is inserted into the tool changer and engages the actuator for rotating the linear shaft as set forth in claim 8.  Further, the articulating latching members on a first interface that are configured to engage a latching point in response to rotation of the gripping port by the actuator, as set forth in claim 14, is not fairly taught by the prior art.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 310.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Okuda et al. (US-6,343,415) shows a suction gripper having a linear shaft that is actuated to move up and down as well as rotate about a vertical axis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
6/28/2022